Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on December 8, 2021 is acknowledged.  Claims 14-20 are withdrawn from consideration as directed to a non-elected invention.

Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 9, “the separating” lacks antecedent basis in claim 1 as presently drafted.  For purposes of examination, claim 9 will be treated as dependent upon claim 8 (which provides antecedent basis for that term).  Claims 10-12 are included in this rejection as they depend from claim 9.

				Rejections—35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joly (U.S. Patent 2,984,544).
Joly discloses introducing atomized particles of molten lead into the upper portion of a reactor, and subjecting the particles to a stream of oxidizing gas directed tangentially to a “gyratory movement” of the particles (which would be tangential to a sidewall of the reactor) such that the gas contacts the molten material and lead oxide particles are formed.  Thus, the disclosure of Joly is held to anticipate the claimed invention.

7.	Claims 1, 4, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullman et al. (U.S. Patent 3,501,802).
Ullman discloses introducing molten atomized material (e.g. nickel base alloy at 2150 degrees Fahrenheit) into a reactor that appears to be substantially cylindrical (i.e. comprises a circular cross-section) while also introducing gas such as nitrogen (i.e.an inert gas) tangentially through a pair of gas inlets 46.  The molten material and gas contact and form metal particles.  The particles are separated from the gas and fall into a collection means 106.  Thus, the disclosure of Ullman et al. is held to anticipate the claimed invention.

8.	Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eylon et al. (U.S. Patent 4,787,935).
Eylon discloses introducing molten atomized particles into a cylindrical chamber 11 and also introducing a gas (e.g. an inert gas such as nitrogen, argon or helium) through fluid jets 37 29 which contacts the atomized material.  The molten material forms metal particles which separate from the gas in a plurality of concentric annular bins 45a-d.  Thus, the disclosure of Eylon et al.is held to anticipate the claimed invention.

				Rejections—35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joly.
Joly, discussed in item no. 6 supra, does not specifically disclose the limitations recited in the instant claims.  However:
a) With respect to claim 7, the Joly process involves treatment of molten lead.  It would therefore have been obvious for one of skill in the art to conduct that process at a temperature at which lead is in the liquid phase, i.e. above 6210F.
b) With respect to claim 8, while the word “separating” is not used in Joly, the examiner’s position is that separating a desired final product from any ancillary materials or byproducts of a chemical process denotes an obvious final step in such a process.
Thus, the disclosure of Joly is held to create a prima facie case of obviousness of the presently claimed invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al.
Ullman, discussed in item no. 7 supra, does not specifically recite the limitations set forth in the instant claims.  However:
a) With respect to claim 2, Ullman clearly intends to produce a non-oxidized metal powder; see, for instance, Ullman col. 5, ll. 71-74 or col. 6, ll. 39-42.  The precise percentage of the powder that is non-oxidized does not impart patentability to the claim.  In general, the mere recitation of a numerical parameter in an otherwise known process will not result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the numerical parameter does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.
b) With respect to claim 3, the prior art process is disclosed as being suitable for producing metal powders in general, and such would include the lead metal particles as presently claimed.
Thus, the disclosure of Ullman et al. is held to create a prima facie case of obviousness of a method as presently claimed.

12.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eylon et al.
Eylon, discussed in item no. 8 supra, does not specifically disclose the limitations recited in the instant claims.  However:
a) With respect to claim 2, the aim of Eylon is to produce substantially contamination free metal or alloy powders (see, for instance, Eylon col. 2, ll. 4-30 or col. 5, ll. 59-61), implying non-oxidized powders.  The precise percentage of such non-oxidized material does not impart patentablity to the claim for reasons set forth in item 11(a) supra.
0F.
Thus, the disclosure of Eylon et al. is held to create a prima facie case of obviousness of a method as presently claimed.

13.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joly, Ullman et al., or Eylon et al., any of which in view of Anderson et al. (U.S. Patent 5,277,705).
None of Joly, Ullman or Eylon, discussed supra, discloses the use of a separation zone comprising a frustrum as required by the instant claims.  Anderson is directed to forming metal powder by atomizing a molten material and contacting same with a gas, i.e. is in a similar field of endeavor as those prior art patents.  Anderson indicates it was known in the art, at the time of filing of the present invention, to employ a separator/collector device 2 having an interior wall 62 that forms a downwardly converging conical expansion chamber 64 to separate the metal powder formed from the gas used in such a process; see, for instance, Anderson col. 3, ll. 46-64.  This device permits collection of improved yields of powder, is expected to reduce contamination, requires no external power, and can be fitted to many atomization systems; see Anderson col. 5, ll. 43-58.  Exhaust conduits allow gas to exit at the top and the powder is collected at the bottom.
This method of Anderson et al. and its disclosed advantages would have motivated one of ordinary skill in the art to employ a separation zone as presently claimed when carrying out a method as disclosed by Joly, Ullman et al. or Eylon et al.


Allowable Subject Matter
14.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and in which molten metal is introduced into a reaction zone in a laminar flow.  Konig et al. (U.S. Patent 5,403,375) discloses a making metal powders from a laminar flow of a metal precursor and a gas flowing essentially tangentially to a wall of a reactor.  However, the metal precursor in Konig is clearly in gaseous form, i.e. Konig does not in any way suggest introducing “molten metal” into the reaction zone.

15.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.





							
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 10, 2021